                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RANI F. KHOURY,                                    )
                        Movant,                    )
vs.                                                )    No. 3:17-CV-1406-D
                                                   )    No. 3:12-CR-318-D (6)
                                                   )
UNITED STATES OF AMERICA,                          )
               Respondent.                         )

                                               ORDER

        After reviewing all relevant matters of record in this case, including the March 26, 2019

findings, conclusions, and recommendation of the United States Magistrate Judge and movant’s

April 3, 2019 objections, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion that

the findings and conclusions of the magistrate judge are correct, and they are adopted as the findings

and conclusions of the court. Accordingly, the motion to vacate, set aside or correct sentence filed

under 28 U.S.C. § 2255 is denied with prejudice.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).
If movant files a notice of appeal,

( )    movant may proceed in forma pauperis on appeal.

(X)    movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

       forma pauperis.

SO ORDERED.

July 17, 2019.



                                      _________________________________
                                      SIDNEY A. FITZWATER
                                      SENIOR JUDGE




                                        2
